ICJ_102_SovereigntyPulau_IDN_MYS_1998-11-10_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 10 NOVEMBRE 1998

1998

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 10 NOVEMBER 1998
Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésiel Malaisie), ordonnance du 10 novembre 1998,
CI. JT. Recueil 1998, p. 429

Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia), Order of 10 November 1998,
LCJ. Reports 1998, p. 429

 

. N° de vente:
ISSN 0074-4441 Sales number 71 3
ISBN 92-1-070782-6

 

 

 
429

INTERNATIONAL COURT OF JUSTICE

YEAR 1998
‘ 10 November
10 November 1998 Seera List

CASE CONCERNING SOVEREIGNTY OVER
PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
Opa, BEDJAOUI, GUILLAUME, RANJEVA, HERCZEGH, SHI,
FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS, PARRA-
ARANGUREN, KOOIMANS, REZEK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 40 and 48 of the Statute of the Court and to
Articles 39, 40, 44 and 46 of the Rules of Court,

Makes the following Order:

Whereas, by a joint letter dated 30 September 1998, filed in the Regis-
try of the Court on 2 November 1998, the Ministers for Foreign Affairs
of the Republic of Indonesia and of Malaysia notified to the Registrar a
Special Agreement between the two States, signed at Kuala Lumpur on
31 May 1997 and having entered into force on 14 May 1998, date of the
exchange of instruments of ratification;

Whereas in the said Special Agreement the Parties request the Court

“to determine on the basis of the treaties, agreements and any other
evidence furnished by the Parties, whether sovereignty over Pulau
Ligitan and Pulau Sipadan belongs to the Republic of Indonesia or
to Malaysia”;
PULAU LIGITAN AND PULAU SIPADAN (ORDER 10 XI 98) 430

Whereas in accordance with Article 40, paragraph 3, of the Rules of
Court the Governments of Indonesia and Malaysia have informed the
Court of the appointment as Agents of, respectively, H.E. Mr. Nugroho
Wisnumurti and H.E. Mr. Datuk Abdul Kadir Mohamad; and whereas
Indonesia and Malaysia have further stated that they have appointed as
their respective Co-Agents H.E. the Ambassador of Indonesia to the
Netherlands (whose name will be communicated to the Court in due
course) and H.E. Mr. A. Ganapathy;

Whereas in Article 3, paragraph 2, of the Special Agreement the
Parties have agreed that the written pleadings should consist of:

“(a) a Memorial presented simultaneously by each of the Parties
not later than 12 months after the notification of this Special
Agreement to the Registry of the Court;

(b) a Counter-Memorial presented by each of the Parties not later
than 4 months after the date on which each has received the
certified copy of the Memorial of the other Party;

(c) a Reply presented by each of the Parties not later than
4 months after the date on which each has received the certi-
fied copy of the Counter-Memorial of the other Party; and

(d) a Rejoinder, if the Parties so agree or if the Court decides
ex officio or at the request of one of the Parties that this part
of the proceedings is necessary and the Court authorizes or
prescribes the presentation of a Rejoinder”,

Fixes as follows the time-limits for the initial pleadings in the case:

2 November 1999 for the filing by each of the Parties of a Memorial;

2 March 2000 for the filing by each of the Parties of a Counter-
Memorial; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this tenth day of November, one thousand
nine hundred and ninety-eight, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to
the Government of the Republic of Indonesia and the Government of
Malaysia, respectively.

(Signed) Stephen M. ScHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
